Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mattesky (US 2007/0226873).  The device of Mattesky discloses, 

A glove comprising:

a glove main body  (110) having an opening through which a wearer’s hand is able to be inserted and removed (opening at the end of the glove, near element 116)  and a notch (see area removed from the glove in Figure 1b, above reference character 130).  which extends from the opening toward a fingertip side, the glove main body covering the hand (figure 1b);

a tongue piece (130) , one end of which is fastened to the glove main body on a dorsal side of the hand with respect to a palm surface  (Figure 1b) and on a thumb side with respect to the notch (Figure 1b), and an other end of which is a free end (distal end of element 130) ; and

a restricting portion (132)  which is fastened to the glove main body and is capable of restricting movement of the free end of the tongue piece on the dorsal side of the hand with respect to the palm surface and on a pinky finger side with respect to the notch.  It is noted that the phrase “capable of restricting […] with respect to the notch” is a functional recitation. The prior art is capable of restricting movement in the manner recited by applicant because elements 130 and 132 are joined hook and loop fastening system. Since the prior art is capable of performing the claimed function it meets the language as currently recited, see MPEP 2114. 

wherein

on the dorsal side of the hand with respect to the palm surface and on the thumb side with respect to a middle finger, the notch extending from the opening toward the fingertip side is formed in the glove main body (see notched area, free from glove material shown in Figure 1B), and

the restricting portion (132)  is configured to enable restricting such that the free end (130) is positioned on the fingertip side with respect to the one end of the tongue piece (Figure 1b). 

With respect to claim 4, wherein the restricting portion is one hook-and-loop fastener (132) , and

the tongue piece comprises an attaching/detaching portion including an other hook-and-loop fastener which is attachable to and detachable from the one hook-and-loop fastener (Figure 1b, para 0021).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2- 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattesky in view of Sweeney et al (US 2010/0275342). The device of Mattesky substantially discloses the claimed invention but is lacking a fiber body.  
The device of Sweeney et al discloses, 
the glove main body is made of fibers (para 0082), and

the glove further comprises a cover layer made of a resin or a rubber (para 0008) which is overlaid on at least a palm region of an outer face of the glove main body (Figure 17). 

The device of Mattesky teaches that the one end of the tongue piece is fastened, to a site of the glove main body on which the cover layer is overlaid (figure 1b).
the limitation of “by sewing”, is a product by process limitation. The prior art is capable of being formed by sewing, as recited and therefore meets the claim as currently presented.  

With respect to claim 5, wherein the glove main body is seamless (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fiber seamless base glove taught by Sweeney et al. in order to provide improved protection while remaining inexpensive (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732